
	
		II
		110th CONGRESS
		1st Session
		S. 1362
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a Strategic Gasoline and Fuel
		  Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Gasoline and Fuel Reserve
			 Act of 2007.
		2.Strategic Gasoline and
			 Fuel Reserve
			(a)In
			 generalTitle I of the Energy
			 Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by adding at
			 the end the following:
				
					EStrategic Gasoline and Fuel Reserve
						191.DefinitionsIn this part:
							(1)GasolineThe
				term gasoline means regular unleaded gasoline.
							(2)ReserveThe
				term Reserve means the Strategic Gasoline and Fuel Reserve
				established under section 192(a).
							192.Establishment
							(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary shall establish, maintain, and operate a Strategic Gasoline and Fuel
				Reserve.
							(b)Not component
				of Strategic Petroleum ReserveThe Reserve is not a component of
				the Strategic Petroleum Reserve established under part B.
							(c)CapacityThe
				Reserve shall contain not more than—
								(1)45,000,000
				barrels of gasoline;
								(2)7,500,000 barrels
				of jet fuel; and
								(3)21,000,000
				barrels of diesel fuel.
								(d)Reserve
				sites
								(1)SitingNot
				later than 1 year after the date of enactment of this Act, the Secretary shall
				determine not less than 3 Reserve sites, and not more than 5 Reserve sites,
				throughout the United States that are regionally strategic.
								(2)OperationThe
				Reserve sites described in paragraph (1) shall be operational not later than 2
				years after the date of enactment of this Act.
								(e)SecurityIn
				establishing the Reserve under this section, the Secretary shall obtain the
				concurrence of the Secretary of Homeland Security with respect to physical
				design security and operational security.
							(f)AuthorityIn carrying out this part, the Secretary
				may—
								(1)purchase,
				contract for, lease, or otherwise acquire, in whole or in part, storage and
				related facilities and storage services;
								(2)use, lease,
				maintain, sell, or otherwise dispose of storage and related facilities acquired
				under this part;
								(3)acquire by
				purchase, exchange, lease, or other means gasoline and fuel for storage in the
				Reserve;
								(4)store gasoline
				and fuel in facilities not owned by the United States; and
								(5)sell, exchange,
				or otherwise dispose of gasoline and fuel from the Reserve, including to
				maintain—
									(A)the quality or
				quantity of the gasoline or fuel in the Reserve; or
									(B)the operational
				capacity of the Reserve.
									(g)Fill
				date
								(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				complete the process of filling the Reserve under this section by March 1,
				2008.
								(2)ExtensionsThe
				President may extend the deadline established under paragraph (1) if—
									(A)the President
				determines that filling the Reserve within that deadline would cause an undue
				economic burden on the United States; and
									(B)the President
				receives approval from Congress.
									193.Release of
				gasoline and fuel
							(a)In
				generalThe Secretary shall release gasoline or fuel from the
				Reserve only if—
								(1)the President
				finds that there is a severe fuel supply disruption by finding that—
									(A)a regional or
				national supply shortage of gasoline or fuel of significant scope and duration
				has occurred;
									(B)a substantial
				increase in the price of gasoline or fuel has resulted from the
				shortage;
									(C)the price
				increase is likely to cause a significant adverse impact on the national
				economy; and
									(D)releasing
				gasoline or fuel from the Reserve would assist directly and significantly in
				reducing the adverse impact of the shortage; or
									(2)(A)the Governor of a State
				submits to the Secretary a written request for a release from the Reserve that
				contains a finding that—
										(i)a regional or statewide supply
				shortage of gasoline or fuel of significant scope and duration has
				occurred;
										(ii)a substantial increase in the
				price of gasoline or fuel has resulted from the shortage; and
										(iii)the price increase is likely to
				cause a significant adverse impact on the economy of the State; and
										(B)the Secretary concurs with the
				findings of the Governor under subparagraph (A) and determines that—
										(i)a release from the Reserve would
				mitigate gasoline or fuel price volatility in the State;
										(ii)a release from the Reserve would
				not have an adverse effect on the long-term economic viability of retail
				gasoline or fuel markets in the State and adjacent States; and
										(iii)a release from the Reserve would
				not suppress prices below long-term market trend levels.
										(b)Procedure
								(1)Response of
				SecretaryThe Secretary shall respond to a request submitted
				under subsection (a)(2) not later than 5 days after receipt of the request
				by—
									(A)approving the
				request;
									(B)denying the
				request; or
									(C)requesting
				additional supporting information.
									(2)ReleaseThe
				Secretary shall establish procedures governing the release of gasoline or fuel
				from the Reserve in accordance with this subsection.
								(3)Requirements
									(A)Eligible
				entityIn this paragraph, the term eligible entity
				means an entity that is customarily engaged in the sale or distribution of
				gasoline or fuel.
									(B)Sale or
				disposal from ReserveThe procedures established under this
				subsection shall provide that the Secretary may—
										(i)sell gasoline or
				fuel from the Reserve to an eligible entity through a competitive process;
				or
										(ii)enter into an
				exchange agreement with an eligible entity under which the Secretary receives a
				greater volume of gasoline or fuel as repayment from the eligible entity than
				the volume provided to the eligible entity.
										(c)Continuing
				evaluationThe Secretary shall conduct a continuing evaluation of
				the drawdown and sales procedures established under this section.
							194.Reports
							(a)Gasoline and
				fuelNot later than 45 days
				after the date of enactment of this section, the Secretary shall submit to
				Congress and the President a plan describing—
								(1)the acquisition
				of storage and related facilities or storage services for the Reserve,
				including the use of storage facilities not currently in use or not currently
				used to capacity;
								(2)the acquisition
				of gasoline and fuel for storage in the Reserve;
								(3)the anticipated
				methods of disposition of gasoline and fuel from the Reserve;
								(4)the estimated
				costs of establishment, maintenance, and operation of the Reserve;
								(5)efforts that the
				Department will take to minimize any potential need for future drawdowns from
				the Reserve; and
								(6)actions to ensure
				the quality of the gasoline and fuel in the Reserve are maintained.
								(b)Natural gas and
				dieselNot later than 90 days after the date of enactment of this
				section, the Secretary shall submit to Congress a report describing the
				feasibility of creating a natural gas and diesel reserve similar to the Reserve
				under this part.
							195.Strategic Gasoline and Fuel
				Reserve Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a revolving fund, to be
				known as the Strategic Gasoline and Fuel Reserve Fund (referred
				to in this section as the Fund), consisting of—
								(1)such amounts as
				are appropriated to the Fund under subsection (b);
								(2)such amounts as
				are appropriated to the Fund under section 196; and
								(3)any interest
				earned on investment of amounts in the Fund under subsection (d).
								(b)Transfers to
				FundThere are appropriated to the Fund amounts equivalent to
				amounts collected as receipts and received in the Treasury from the sale,
				exchange, or other disposition of gasoline or fuel from the Reserve.
							(c)Expenditures
				from FundOn request by the Secretary and without the need for
				further appropriation, the Secretary of the Treasury shall transfer from the
				Fund to the Secretary such amounts as the Secretary determines are necessary to
				carry out activities under this part, to remain available until
				expended.
							(d)Investment of
				amounts
								(1)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Fund as is not, in the judgment of the Secretary of the Treasury,
				required to meet current withdrawals.
								(2)Interest-bearing
				obligationsInvestments may be made only in interest-bearing
				obligations of the United States.
								(3)Acquisition of
				obligationsFor the purpose of investments under paragraph (1),
				obligations may be acquired—
									(A)on original issue
				at the issue price; or
									(B)by purchase of
				outstanding obligations at the market price.
									(4)Sale of
				obligationsAny obligation acquired by the Fund may be sold by
				the Secretary of the Treasury at the market price.
								(5)Credits to
				FundThe interest on, and the proceeds from the sale or
				redemption of, any obligations held in the Fund shall be credited to and form a
				part of the Fund.
								(e)Transfers of
				amounts
								(1)In
				generalThe amounts required to be transferred to the Fund under
				this section shall be transferred at least monthly from the general fund of the
				Treasury to the Fund on the basis of estimates made by the Secretary of the
				Treasury.
								(2)AdjustmentsProper
				adjustment shall be made in amounts subsequently transferred to the extent
				prior estimates were in excess of or less than the amounts required to be
				transferred.
								196.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				part, to remain available until
				expended.
						.
			3.Conforming
			 amendmentsThe table of
			 contents for title I of the Energy Policy and Conservation Act (42 U.S.C. 6201
			 note) is amended by striking the matter relating to part D (relating to
			 expiration) inserting the following:
			
				
					Part E—Strategic Gasoline and Fuel Reserve
					Sec. 191. Definitions.
					Sec. 192. Establishment.
					Sec. 193. Release of gasoline and
				fuel.
					Sec. 194. Reports.
					Sec. 195. Strategic Gasoline
				and Fuel Reserve Fund.
					Sec. 196. Authorization of
				appropriations.
				
				.
		
